         19-23116-rdd       Doc 28-1      Filed 03/12/20 Entered 03/12/20 16:18:53            Order to
                                              Dismiss Pg 1 of 1
                             UNITED STATES BANKRUPTCY COURT
                              SOUTHERN DISTRICT OF NEW YORK
                                             300 Quarropas Street
                                             White Plains, NY 10601


IN RE: Proactive Lighting Solutions LLC                   CASE NO.: 19−23116−rdd

Social Security/Taxpayer ID/Employer ID/Other Nos.:       CHAPTER: 11
26−4546157




                                          NOTICE OF DISMISSAL



An order of dismissal was entered by the Honorable Robert D. Drain in this Chapter 11 case.

Proactive Lighting Solutions LLC was dismissed from the case on March 12, 2020 .




Dated: March 12, 2020                                       Vito Genna
                                                            Clerk of the Court
